 



Exhibit 10.5
Schedule of Substantially Identical Documents Omitted
The Guarantee of Parker Drilling Company guaranteeing the obligations of the
Parker Drilling Company of Oklahoma Incorporated, Sucursal del Peru (“Parker
OK”) in the Agreement for Purchase and Sale of Assets between Parker OK and
Saxon Services del Peru, S.A. (“Saxon Peru”) dated May 6, 2005 (referenced as
Exhibit 10.2 herein), was filed as Exhibit 10.5 to the Company’s 8-K filed May
12, 2005.
Parker Drilling Company also executed substantially similar guarantees on
June 15, 2006, guaranteeing the obligations of the respective subsidiaries of
Parker Drilling Company named as the offeror or vendor(s) in the following
agreements:

  (a)   Irrevocable Commercial Offer for the Purchase and Sale of Assets from
Parker Drilling Company International Limited (“PDCIL”), as offeror, to Saxon
Services de Panama, S.A. (“Saxon Panama”) dated May 6, 2005 (referenced in
Exhibit 10.1 herein),     (b)   Agreement for Purchase and Sale of Assets
(Rig 228) between Universal Rig Service Corp. and PDCIL, as vendors, and Saxon
Peru dated May 6, 2005 (referenced in Exhibit 10.4 herein)

